Citation Nr: 1013087	
Decision Date: 04/07/10    Archive Date: 04/14/10

DOCKET NO.  06-12 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The Veteran had active service from November 1968 to August 
1970.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 2005 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).  

In October 2005, the RO reopened the Veteran's PTSD claim by 
specifically finding that new and material evidence had been 
submitted.  However, before the Board may reopen a 
previously denied claim, it must conduct an independent 
review of the evidence to determine whether new and material 
evidence has been submitted sufficient to reopen a prior 
final decision.  See Barnett v. Brown, 8 Vet. App. 1 (1995); 
83 F.3d 1380 (Fed. Cir. 1996); see also Jackson v. Principi, 
265 F.3d 1366, 1369 (Fed. Cir. 2001).  Furthermore, if the 
Board finds that new and material evidence has not been 
submitted, it is unlawful for the Board to reopen the claim.  
See McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  
Consequently, the first issue that must be addressed by the 
Board is whether the previously denied claim ought to be 
reopened.  38 U.S.C.A. § 5108 (West 2002).  The PTSD issue 
on appeal is as listed on the title page.

The issue of entitlement to service connection for PTSD, is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  An original claim for service connection for PTSD was 
denied by the RO in an August 2004 rating decision and not 
appealed; the August 2004 rating action was the last final 
denial as to that issue on any basis before the present 
attempt to reopen the claim.  

2.  The evidence received since the August 2004 rating 
decision is new and raises a reasonable possibility of 
substantiating the underlying claim for service connection 
for PTSD, and therefore is material evidence.  


CONCLUSION OF LAW

New and material evidence has been submitted to reopen the 
claim of entitlement to service connection for PTSD.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pertinent Statutes and Regulations for New and Material 
Evidence 

The RO originally denied the Veteran's claim of service 
connection for PTSD in August 2004 on the basis that a 
current diagnosis was not of record.  This rating action was 
the last final denial as to this issue on any basis before 
the present attempt to reopen the claim.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2009).  
In June 2005, the Veteran filed an informal claim, seeking 
to reopen the matter.  

To reopen a claim which has been previously denied and has 
become final, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108 (West 2002).  

It should be noted that the regulation pertaining to the 
definition of new and material evidence has been amended, 
effective for claims filed on or after August 29, 2001.  See 
38 C.F.R. § 3.156(a) (2009); 66 Fed. Reg. 45,620 (Aug. 29, 
2001).  Since, the Veteran's most recent request to reopen 
his claim was filed in 2005, the amended regulatory 
provisions governing new and material evidence are 
applicable.  Consequently, the appeal will be decided under 
the current version of section 3.156(a), as is outlined 
below. 

According to the regulation, "new" evidence means existing 
evidence not previously submitted to agency decision makers.  
"Material" evidence means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the 
claim.  New and material evidence cannot be cumulative or 
redundant.  38 C.F.R. § 3.156(a).  

Furthermore, the U.S. Court of Appeals for the Federal 
Circuit (Federal Circuit) has indicated that evidence may be 
considered new and material if it contributes to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it will not 
eventually convince the Board to grant the claim.  Hodge v. 
West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).

In addition, the Court of Appeals for Veterans Claims 
(Court) has stated that, in determining whether the evidence 
is new and material, the credibility of the newly presented 
evidence is to be presumed.  See Kutscherousky v. West, 
12 Vet. App. 369, 371 (1999) (per curiam) (holding that the 
"presumption of credibility" doctrine, as articulated in 
Evans v. Brown, 9 Vet. App. 273 (1996), was not altered by 
the ruling in Hodge, and continues to be binding precedent).  
The Board is required to give consideration to all of the 
evidence received since the last disallowance of the claim 
on any basis which means, in this case, since the rating 
decision in August 2004.  See Hickson v. West, 12 Vet. 
App. 247, 251 (1999).

To establish entitlement to service connection for PTSD, the 
record must contain the following:  (1) a current medical 
diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a); 
(2) medical evidence of a link between current symptoms and 
an in-service stressor; and (3) credible supporting evidence 
that the claimed in-service stressor(s) actually occurred.  
38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128 
(1997).  



Factual Background and Analysis

The RO's current denial in this case is predicated upon the 
fact that new and material evidence has not been submitted 
to reopen the claim.  Therefore, any "new" evidence would 
have to at the very least, show a current diagnosis of PTSD.  

Since the August 2004 RO decision the Veteran has submitted 
VA outpatient treatment records containing a diagnosis of 
PTSD, related to military stressors.  Of record is a 
provisional diagnosis of PTSD.  Also of record are 
statements from the Veteran regarding the stressful events 
that occurred during his military service, which be believes 
are the basis of his PTSD diagnosis.  As such, the evidence 
is new, in the sense that it was not of record when the RO 
denied the claim and it is material, particularly, in view 
of the less stringent standard for materiality set forth in 
Hodge.  That is, it is material because it addresses the 
fundamental requirements for service connection - namely, a 
PTSD diagnosis based on in-service stressors as well as a 
description of a potentially verifiable in-service stressor 
event, overcoming one of the primary reasons the RO 
previously denied the claim.  

New and material evidence having been received, the claim of 
entitlement to service connection for PTSD is reopened.

As provided for by the Veterans Claims Assistance Act of 
2000 (VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  In this case, 
with regard to the above discussed claim to reopen, the 
Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.

The claim is now reopened for de novo review and will be 
addressed further in the Remand portion of the decision.


ORDER

New and material evidence having been submitted, the claim 
of entitlement to service connection for PTSD is reopened, 
and to this extent the claim is granted.


REMAND

In light of the Board's finding that new and material 
evidence has been presented and the Veteran's claim of 
service connection for PTSD has been reopened, further 
development is required.

Although the claims file includes a diagnosis of PTSD, it is 
clear that the examiner relied upon the Veteran's own 
unverified history as to the existence of stressor events to 
support the diagnosis, as there has been no verification 
that an in-service stressor occurred.  

Currently, the Veteran has only provided vague and non-
specific information regarding stressful in-service events 
that took place while his unit was stationed in Quang Tri.  
He reported that he drove in convoys that were subject to 
ambushes and rocket/mortar attacks and that he was 
constantly afraid the truck would be hit and explode.  His 
DD Form 214 and personnel records, which are already 
associated with the claims file, indicate that he served as 
a motor vehicle operator with the Company C, 9th Maintenance 
Battalion, 3rd Marine Division.  

At least one stressful incident, an attack at a motorpod in 
August 1969, could potentially be verified by unit records.  
However, apart from obtaining service personnel records, it 
does not appear that the RO made efforts to verify the 
Veteran's claimed stressors.  Specifically, the U.S. Army 
and Joint Services Records Research Center (JSRRC), has not 
been contacted to research the Veteran's alleged service 
stressor.  Therefore, an attempt should be made in this 
regard; before this, however, the RO/AMC should request a 
comprehensive statement from the Veteran containing as much 
detail as possible regarding the alleged stressor.  See 
Zarycki v. Brown, 6 Vet. App. 91 (1993).

Consequently, the Board finds that, following completion of 
the additional development requested herein, if the RO/AMC 
finds that there is credible supporting evidence that a 
claimed in-service stressor actually occurred, the complete 
record should be reviewed by the appropriate VA physician.  
If PTSD is diagnosed, the manifestations should be described 
in detail, the stressor should be identified, and the 
evidence accepted to document the stressor should be 
indicated.

Accordingly, the case is REMANDED for the following action:

1.  If necessary, issue to the Veteran 
additional VCAA notice with regard to 
the claim, such as providing him with 
updated notice of what evidence has 
been received and not received by VA, 
as well as who has the duty to request 
evidence, and what development must be 
undertaken by VA in accordance with 
applicable case law.  See generally 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006); 38 U.S.C.A. §§ 5100, 
5103, 5103A; 38 C.F.R. § 3.159. 

2.  Ask the Veteran to provide any 
medical records, not already in the 
claims file, pertaining to post-service 
treatment or evaluation of his claimed 
PTSD, or to provide the identifying 
information and any necessary 
authorization to enable the RO/AMC to 
obtain such evidence on his behalf.  All 
attempts to procure records should be 
documented in the file.  If the records 
identified by the Veteran are 
unavailable, a notation to that effect 
should be inserted in the file.  He and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order that the Veteran be provided the 
opportunity to obtain and submit those 
records for VA review. 

3.  Contact the Veteran to give him 
another opportunity to provide any 
additional specific information he may 
have concerning his claimed stressors.  
He should provide any information that 
might corroborate his alleged 
stressor(s).  He should also be asked to 
provide as much information as possible, 
particularly dates and places.  Advise 
him that, if possible, he should provide 
names of other individuals who were also 
present and witnessed or knew of the 
incident, or who can confirm his 
proximity to the incidents.  The Veteran 
is advised that this information is 
necessary to obtain supportive evidence 
of the alleged stressor events, and that 
he must be as specific as possible, 
because without such details an adequate 
search for verifying information cannot 
be conducted.  

4.  Forward a copy of the Veteran's DD 
Form 214, together with the stressor 
information that has been obtained, to 
the U.S. Army and Joint Services Records 
Research Center (JSRRC) for an attempt 
at stressor verification.  Ask the JSRRC 
to provide any additional information 
that might corroborate the Veteran's 
alleged stressor, particularly with 
respect to his contention that he was 
involved in an attack in August 1969.  
If the case is not referred to JSRRC, 
reasoning should be provided.

5.  Then, review the file and make a 
specific determination, in accordance 
with the provisions of 38 C.F.R. 
§ 3.304(f), with respect to whether the 
Veteran was exposed to any in-service 
stressor.  If so, identify the nature of 
the specific stressor or stressors 
independently established by the record.  
In reaching this determination, address 
any credibility questions raised by the 
record.

6.  If and only if the RO determines 
that there is credible supporting 
evidence that the claimed inservice 
stressor(s) actually occurred, the 
Veteran should be referred for a VA 
psychiatric examination.  The claims 
folder must be made available to the 
examiner for review of the case, and a 
notation to the effect that this record 
review took place should be included in 
the report of the examiner.  The 
examiner should elicit from the Veteran 
a detailed history regarding the onset 
and progression of relevant symptoms.  
All indicated tests and studies are to 
be performed and the examiner should 
review the results of any testing prior 
to completing the report.  All findings 
should be reported in detail.  Complete 
diagnoses should be provided.  

a.  Any diagnosis of PTSD must be in 
accordance with the Diagnostic and 
Statistical Manual of Mental 
Disorders (4th ed.) of the American 
Psychiatric Association (DSM-IV).  To 
the extent possible, the examiner is 
to reconcile any contradictory 
evidence regarding the etiology of 
any diagnosed psychiatric disorder.

b.  If the examiner concludes that 
the Veteran has a diagnosis of PTSD, 
the examiner should specifically 
address whether it is more likely 
than not (i.e., to a degree of 
probability greater than 50 percent), 
at least as likely as not (i.e., a 
probability of 50 percent), or 
unlikely (i.e., a probability of less 
than 50 percent) that the PTSD is a 
result of one or more verified in-
service stressor.

c.  If the Veteran does not have 
PTSD, the examiner should 
specifically indicate so.  Any 
opinion provided should include 
discussion of specific evidence of 
record.  The basis for the 
conclusions reached should be stated 
in full, and any opinion contrary to 
those already of record should be 
reconciled, to the extent possible.

d.  Note:  The term "at least as 
likely as not" does not mean merely 
within the realm of medical 
possibility, but rather that the 
weight of medical evidence both for 
and against a conclusion is so evenly 
divided that it is as medically sound 
to find in favor of causation as it 
is to find against it.

7.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, 
readjudicate the claim by evaluating all 
evidence obtained after the last 
statement or supplemental statement of 
the case (SSOC) was issued.  If the 
benefit sought on appeal remains denied, 
furnish the Veteran and his 
representative an appropriate SSOC 
containing notice of all relevant 
actions taken on the claims, to include 
a summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal, 
including VCAA and any other legal 
precedent.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


